DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/809,783 filed on June 29th, 2022. Claims 1-6 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 29th, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application. Also, Examiner recommends incorporating the allowable subject matter from the parent application 17/024,561 given the amount of the prior art, of record and not of record, teaching pulse-width modulated electromagnetic solenoids.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donofrio et al. (US 7,425,185) cited on the IDS filed June 29th, 2022, hereinafter Donofrio.

Regarding Claim 1, Donofrio teaches a method for operation of a differential system (Fig. 22, “differential assembly” 352), comprising:
at a circuit board assembly (Fig. 17, “circuit” 220) that is directly coupled to a coil assembly (Figs. 3 and 16, “coil” 64) in an electromagnetic solenoid actuator (“actuator assembly” 10), selectively locking and unlocking speed differentiation between a pair of axle shafts (Fig. 22, “pair of axle shafts” 354) based on signals from a sensor (Fig. 17, “sensor assembly” 28) included in the circuit board assembly (220; col. 11, line 39 - “When the actuator assembly 10a is actuated…thereby locking the differential assembly 352 to inhibit speed differentiation between the axle shafts 354 (FIG. 22)” and col. 12, line 7 - “It will be appreciated that as the actuator assembly 10a is pre-programmed/calibrated, the differential assembly 352 may be assembled and tested (as necessary) without calibrating or programming the sensor assembly 28 after it has been installed to the differential case 400. Moreover, it will be appreciated that as the sensor assembly 28 directly senses a position of the armature 24 (FIG. 27) via the sensor portion 122 (FIG. 27), the sensor signal produced by the sensor assembly 28 can be employed to both identify the state in which the differential assembly 352 is operated (e.g., locked or unlocked) and the position of the armature 24 (FIG. 27)”); and
periodically placing control circuitry (220) in the circuit board assembly (220) in a lower power consuming state for a selected duration (col. 12, line 23 - “the controller 256 (FIG. 22) may thereafter alter the manner in which electrical power is provided to the actuator assembly 10a. For example, the controller 256 (FIG. 19) may utilize a pulse-width modulating technique to provide electrical power to the actuator assembly 10a. The controller 256 (FIG. 19) can employ a first, relative high duty cycle so that the apparent voltage provided to the actuator 10a is relatively high to initiate movement of the thrust plate 608 to lock the differential assembly 352. Thereafter, the controller 256 (FIG. 19) can employ a second, relatively lower duty cycle in response to a change in the sensor signal when the sensor target 122 (FIG. 27) is positioned at the first position. In this regard, a relatively lower duty cycle can be employed to hold or maintain the actuator 10a in an actuated condition. The lower duty cycle provides a relatively lower apparent voltage and reduces energy consumption and the generation of heat by the actuator 10a”).

Regarding Claim 2, Donofrio teaches the method of claim 1, 
further comprising adjusting a length of the selected duration based one or more operating conditions (“actuated position”; see col. 12, line 23 passage above).

Regarding Claim 5, Donofrio teaches the method of claim 1, 
wherein selectively locking speed differentiation between the pair of axle shafts (Fig. 22, 354) includes, 
in a first stage (“first, relative high duty cycle”), energizing the coil assembly (Figs. 3 and 16, 64) with a higher current and, 
in a second stage (“second, relatively lower duty cycle”), energizing the coil assembly (64) with a lower current (see Fig. 18; col. 12, line 23 - “the controller 256 (FIG. 22) may thereafter alter the manner in which electrical power is provided to the actuator assembly 10a. For example, the controller 256 (FIG. 19) may utilize a pulse-width modulating technique to provide electrical power to the actuator assembly 10a. The controller 256 (FIG. 19) can employ a first, relative high duty cycle so that the apparent voltage provided to the actuator 10a is relatively high to initiate movement of the thrust plate 608 to lock the differential assembly 352. Thereafter, the controller 256 (FIG. 19) can employ a second, relatively lower duty cycle in response to a change in the sensor signal when the sensor target 122 (FIG. 27) is positioned at the first position. In this regard, a relatively lower duty cycle can be employed to hold or maintain the actuator 10a in an actuated condition. The lower duty cycle provides a relatively lower apparent voltage and reduces energy consumption and the generation of heat by the actuator 10a” emphasis added).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Donofrio (US 7,425,185), in view of Phillips et al. (US 10,001,224) cited on the IDS filed June 29th, 2022, hereinafter Phillips.

Regarding Claims 3-4, Donofrio teaches the method of claim 1, 
further comprising sending a circuit board state update to a vehicle controller (Fig. 19, “controller” 256; col. 6, line 58 - “The circuit 220 can include an input terminal 252, which is configured to receive an electrical input of a predetermined voltage, and an output terminal 254 that is configured to transmit the first and second digital switch outputs to a controller 256” emphasis added),
wherein the circuit board state update is sent to the vehicle controller (256) during operation of the circuit board assembly (220) in an activated state.
Donofrio does not teach “sending a circuit board state update to a vehicle controller via a controller area network (CAN) or a local interconnect network (LIN)”.
Phillips teaches a local interconnect network (LIN) wiring harness (Fig. 6, “LIN bus” 604).
Phillips also teaches “The controller area network (CAN) is a high-speed communications bus that carries messages between electronic control units (ECUs) in an automobile. ECUs send signals to devices that they control, often via a local interconnect network (LIN). A LIN is a low cost, low speed communications bus typically used between an ECU and the devices that it monitors or controls” (col. 2, line 7).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the controller and the electromagnetic solenoid taught by Donofrio with local interconnect network (LIN) wiring harness taught by Phillips, such that “sending a circuit board state update to a vehicle controller via a controller area network (CAN) or a local interconnect network (LIN)”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of providing a low cost wiring harness between the controller and the electromagnetic solenoid taught by Donofrio.

Regarding Claim 6, Donofrio teaches the method of claim 1. 
Donofrio does not teach “further comprising implementing at least one of a sensor diagnostic routine and electromagnetic solenoid actuator diagnostic routine to determine if the sensor and/or the electromagnetic solenoid actuator has been degraded”.
Phillips teaches “The smart solenoid may also include an embedded current sense resistor that would allow the micro controller to measure the current flow through the solenoid. This may enable the micro controller to implement a peak and hold algorithm wherein the current supplied to the coil 404 is initially at a maximum value and then is reduced once the fluid that is controlled by the solenoid seals. The peak and hold algorithm may be implemented using a PWM drive to reduce the coil temperature, reduce current consumption, and extend the life of the smart solenoid. The smart solenoid may report information from the embedded temperature sensor to the TCU via the CAN bus. The information may include current consumption, as well as fault information indicating an open coil, shorted coil, etc.” (col. 4, line 58).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the controller taught by Donofrio with the diagnostic routines taught by Phillips, such that “further comprising implementing at least one of a sensor diagnostic routine and electromagnetic solenoid actuator diagnostic routine to determine if the sensor and/or the electromagnetic solenoid actuator has been degraded”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of reliably detecting and reporting known faults with the electromagnetic solenoid taught by Donofrio. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Brumberger (US 2015/0136559), Holmes (US 2015/0204393), Swales (US 8,276,725), Shutty (US 8,978,600), Steinwender (DE 10 2007 058 552) and Guo (CN 108 302 134) listed in the attached "Notice of References Cited" disclose similar controllers operating electromagnetic solenoids related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUAN LE/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659